15‐3057‐cv 
     City of Providence, et al. v. BATS Global Markets, Inc., et al. 

 1

 2                                     In the
 3               United States Court of Appeals
 4                         For the Second Circuit
 5                                ________ 
 6                                       
 7                          AUGUST TERM, 2016 
 8                       ARGUED: AUGUST 24, 2016  
 9                      DECIDED: DECEMBER 19, 2017  
10                                       
11                             No. 15‐3057‐cv 
12                                       
13      CITY OF PROVIDENCE, RHODE ISLAND, EMPLOYEES’ RETIREMENT 
14   SYSTEM OF THE GOVERNMENT OF THE VIRGIN ISLANDS, PLUMBERS AND 
15                 PIPEFITTERS NATIONAL PENSION FUND, 
16                        Lead Plaintiffs‐Appellants, 
17                     STATE‐BOSTON RETIREMENT SYSTEM,  
18                             Plaintiff‐Appellant, 
19                          GREAT PACIFIC SECURITIES,  
20             on Behalf of Itself and All Others Similarly Situated, 
21                                    Plaintiff, 
22       AMERICAN EUROPEAN INSURANCE COMPANY, JAMES J. FLYNN, HAREL 
23              INSURANCE COMPANY LTD., DOMINIC A. MORELLI, 
24                          Consolidated‐Plaintiffs, 
25                                      
26                                    v. 
27    
28         BATS GLOBAL MARKETS, INC., CHICAGO STOCK EXCHANGE INC., 
29       DIRECT EDGE ECN, LLC, NYSE ARCA, INC., NASDAQ OMX BX INC., 
30        NEW YORK STOCK EXCHANGE LLC, NASDAQ STOCK MARKET, LLC,  
31                           Defendants‐Appellees, 
32       BARCLAYS CAPITAL INC., BARCLAYS PLC, AND DOES, 1‐5, INCLUSIVE, 
     2                                                                No. 15‐3057‐cv

 1                                     Defendants.1 
 2                                      ________ 
 3              Appeal from the United States District Court 
 4                  for the Southern District of New York. 
 5          Nos. 14‐md‐2589, 14‐cv‐2811 – Jesse M. Furman, Judge. 
 6                                 ________ 
 7                                      
 8   Before: WALKER, CABRANES, AND LOHIER, Circuit Judges. 
 9                                 ________ 

10            We  consider  in  this  class  action  whether  plaintiffs  have 

11   sufficiently pled that several national securities exchanges engaged in 

12   manipulative  or  deceptive  conduct  in  violation  of  §  10(b)  of  the 

13   Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and Securities and 

14   Exchange  Commission  Rule  10b‐5,  17  C.F.R.  § 240.10b‐5.    The  lead 

15   plaintiffs, institutional investors who traded on the defendant stock 

16   exchanges during the class period, allege that the exchanges misled 

17   them about certain products and services that the exchanges sold to 

18   high‐frequency trading firms, which purportedly created a two‐tiered 

19   system  that  favored  those  firms  at  the  plaintiffs’  expense.    We 

20   conclude that we have subject matter jurisdiction over this case, the 

21   defendant exchanges are not entitled to absolute immunity, and the 

22   district court erred in dismissing the complaint under Federal Rule of 

23   Civil Procedure 12(b)(6).  We therefore VACATE the district court’s 




          The  Clerk  of  Court  is  respectfully  directed  to  amend  the  caption  as 
          1

     above. 
     3                                                         No. 15‐3057‐cv

 1   judgment entered in favor of the defendants‐appellees and REMAND 

 2   for proceedings consistent with this opinion.   


 3         Judge LOHIER concurs in the judgment and in the opinion of the 

 4   Court and files a separate concurring opinion. 

 5                                  ________ 

 6                      JOSEPH  D.  DALEY  (Andrew  J.  Brown,  David  W. 
 7                      Mitchell, Samuel H. Rudman, Patrick J. Coughlin, 
 8                      Vincent  M.  Serra,  on  the  brief),  Robbins  Geller 
 9                      Rudman  &  Dowd  LLP,  San  Diego,  CA  and 
10                      Melville, NY; Joseph F. Rice, William H. Narwold, 
11                      Ann K. Ritter, David P. Abel, Donald A. Migliori, 
12                      Rebecca  Katz,  Motley  Rice  LLC,  Mount  Pleasant, 
13                      SC and New York, NY; Christopher J. Keller, Joel 
14                      H.  Bernstein,  Michael  W.  Stocker,  Labaton 
15                      Sucharow  LLP,  New  York,  NY  for  Lead  Plaintiffs‐
16                      Appellants. 
17                       
18                      DOUGLAS  R.  COX  (Scott  P.  Martin,  Michael  R. 
19                      Huston,  Alex  Gesch,  Rajiv  Mohan,  on  the  brief), 
20                      Gibson,  Dunn  &  Crutcher  LLP,  Washington,  DC 
21                      for  Defendants‐Appellees  NASDAQ  OMX  BX  Inc. 
22                      and Nasdaq Stock Market, LLC; Douglas W. Henkin, 
23                      J. Mark Little, Baker Botts LLP, New York, NY and 
24                      Houston,  TX  for  Defendants‐Appellees  New  York 
25                      Stock  Exchange  LLC  and  NYSE  Arca,  Inc.;  Seth  L. 
26                      Levine,  Christos  G.  Papapetrou,  Levine  Lee  LLP, 
27                      New York, NY for Defendant‐Appellee Chicago Stock 
28                      Exchange  Inc.;  James  A.  Murphy,  Theodore  R. 
29                      Snyder,  Joseph  Lombard,  Murphy  &  McGonigle, 
30                      P.C.,  New  York,  NY  and  Washington,  DC  for 
31                      Defendants‐Appellees BATS Global Markets, Inc. and 
32                      Direct Edge ECN, LLC. 
33                       
     4                                                           No. 15‐3057‐cv

 1                        Sanket  J.  Bulsara,  Deputy  General  Counsel, 
 2                        Michael  A.  Conley,  Solicitor,  Dominick  V.  Freda, 
 3                        Assistant  General  Counsel,  Jacob  R.  Loshin, 
 4                        Securities     and      Exchange        Commission 
 5                        Washington,  DC,  for  amicus  curiae  Securities  and 
 6                        Exchange Commission. 
 7                         
 8                                    ________ 

 9   JOHN M. WALKER, JR., Circuit Judge: 

10          We  consider  in  this  class  action  whether  plaintiffs  have 

11   sufficiently pled that several national securities exchanges engaged in 

12   manipulative  or  deceptive  conduct  in  violation  of  §  10(b)  of  the 

13   Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78j(b), 

14   and  Securities  and  Exchange  Commission  (“SEC”)  Rule  10b‐5,  17 

15   C.F.R.  § 240.10b‐5.    The  lead  plaintiffs,  institutional  investors  who 

16   traded  on  the  defendant  stock  exchanges  during  the  class  period, 

17   allege  that  the  exchanges  misled  them  about  certain  products  and 

18   services  that  the  exchanges  sold  to  high‐frequency  trading  (“HFT”) 

19   firms,  which  purportedly  created  a  two‐tiered  system  that  favored 

20   those  firms  at  the  plaintiffs’  expense.    We  conclude  that  we  have 

21   subject matter jurisdiction over this case, the defendant exchanges are 

22   not  entitled  to  absolute  immunity,  and  the  district  court  erred  in 

23   dismissing  the  complaint  under  Federal  Rule  of  Civil  Procedure 

24   12(b)(6).  We therefore VACATE the district court’s judgment entered 

25   in favor of the defendants‐appellees and REMAND for proceedings 

26   consistent with this opinion.   
     5                                                             No. 15‐3057‐cv

 1                                BACKGROUND 

 2          The  lead  plaintiffs  filed  this  class  action  for  securities  fraud 

 3   against  seven  national  securities  exchanges  (collectively,  “the 

 4   exchanges”), including BATS Global Markets, Inc., the Chicago Stock 

 5   Exchange  Inc.,  the  Nasdaq  Stock  Market,  LLC,  and  the  New  York 

 6   Stock  Exchange  LLC  (“NYSE”).2    The  exchanges  are  all  registered 

 7   with  the  SEC  as  self‐regulatory  organizations  (“SROs”)—non‐

 8   governmental entities that function both as regulators and regulated 

 9   entities.  As regulated entities, they are subject to SEC oversight and 

10   must comply with the securities laws as well as the exchanges’ own 

11   rules; and as regulators, they are delegated the authority by the SEC 

12   to oversee and discipline their member broker‐dealers.  See 15 U.S.C. 

13   § 78c(a)(26); id. § 78f(b)(1); see also S. Rep. No. 94‐75 (1975), reprinted in 

14   1975 U.S.C.C.A.N. 179, 1975 WL 12347, at *23.  

15          The  complaint  alleges  that  the  defendant  exchanges 

16   manipulated market activity in their capacities as regulated entities, 

17   in violation of § 10(b) and Rule 10b‐5.  In particular, plaintiffs contend 

18   that  the  exchanges  developed  products  and  services  that  give  HFT 

19   firms  trading  advantages  over  non‐HFT  firms  and  the  investing 

20   public,  sold  those  products  and  services  at  prices  that  ordinary 



             Two alternative trading venue entities, Barclays PLC and its 
            2

     subsidiary, Barclays Capital Inc., were also defendants in this action, 
     but they are not parties to this appeal.   
     6                                                              No. 15‐3057‐cv

 1   investors could not afford, and failed to publicly disclose the full or 

 2   cumulative effects that the products and services have on the market.   

 3          I.        National Securities Exchanges 

 4          Prior  to  1975,  the  national  securities  exchanges  operated 

 5   independently  from  one  another  such  that  stocks  listed  on  one 

 6   registered  exchange  might  trade  at  a  different  price  on  a  different 

 7   exchange.  To mitigate this problem, Congress amended the Exchange 

 8   Act  in  1975  to  mandate  the  creation  of  a  unified  “national  market 

 9   system”  (“NMS”).    See  15  U.S.C. § 78k‐1(a).    Congress  conferred  on 

10   the SEC broad authority to oversee the SROs’ “planning, developing, 

11   operating,  or  regulating”  of  the  national  market  system.    Id.  § 78k‐

12   1(a)(3)(B).   

13          The SEC then promulgated a series of regulations, culminating 

14   in  2005  with  Regulation  NMS,  “to  modernize  and  strengthen  the 

15   national market system . . . for equity securities.”  Regulation NMS, 

16   70  Fed.  Reg.  37,496,  37,496  (June  29,  2005)  (codified  at  17  C.F.R.  § 

17   242.600  et  seq.)  [hereinafter  “Regulation  NMS”]).    The  SEC 

18   emphasized that a national market system must “meet the needs of 

19   longer‐term  investors”  because  any  other  outcome  would  be 

20   “contrary to the Exchange Act and its objectives of promoting fair and 

21   efficient markets that serve the public interest.” Id. at 37,500 (noting 

22   the  Exchange  Act’s  “core  concern  for  the  welfare  of  long‐term 

23   investors who depend on equity investments to meet their financial 
     7                                                             No. 15‐3057‐cv

 1   goals”).  The SEC distinguished such long‐term investors from short‐

 2   term  speculators  who  hold  stock  “for  a  few  seconds.”    Id.    In 

 3   furtherance of these objectives, the SEC required that the exchanges 

 4   distribute  core  market  data  on  “terms  that  are  fair  and  reasonable” 

 5   and “not unreasonably discriminatory.”  17 C.F.R. § 242.603(a)(1), (2).  

 6   The  SEC  also  required  that  exchanges  and  brokers  accept  the  most 

 7   competitive  “bid”  or  “offer”  price  posted  at  any  trading  venue,  to 

 8   ensure  that  investors  would  receive  the  best  prices,  and  that  the 

 9   exchanges inform the investing public of the national best “bid” and 

10   “offer” price by displaying it on their consolidated data feeds.  See id. 

11   §§ 242.601‐603. 

12          II.    High Frequency Trading Firms 

13          In  the  years  following  the  SEC’s  promulgation  of  Regulation 

14   NMS, the use of high‐frequency trading rose dramatically in the U.S. 

15   stock markets.  According to the plaintiffs, HFT firm transactions now 

16   account  for  nearly  three‐quarters  of  the  exchanges’  equity  trading 

17   volume.  HFT firms, using sophisticated, computer‐driven algorithms 

18   to  move  in  and  out  of  stock  positions  within  fractions  of  a  second, 

19   make  money  by  arbitraging  small  differences  in  stock  prices  rather 

20   than by holding the stocks for long periods of time.  The firms employ 

21   various  trading  strategies  that  rely  on  their  ability  to  process  and 

22   respond to market information more rapidly than other users on the 

23   exchanges.  Relevant to this appeal, the plaintiffs allege that the firms 
     8                                                           No. 15‐3057‐cv

 1   engage  in  predatory  practices,  such  as  repeatedly  “front‐running” 

 2   other market participants: anticipating when a large investment of a 

 3   given security is about to be made, purchasing shares of the security 

 4   in  advance  of  the  investment,  and  then  selling  those  shares  to  the 

 5   buying investors at slightly increased prices. 

 6          III.   Proprietary  Data  Feeds,  Co‐Location  Services,  and 
 7                 Complex Order Types 
 8          The  defendant  exchanges  in  this  case  operate  as  for‐profit 

 9   enterprises  that  generate  most  of  their  revenue  from  the  fees  they 

10   charge for trades and the sale of market data and related services for 

11   those trades.  The exchanges compete with one another to increase the 

12   trading volume on their particular exchanges.  Plaintiffs contend in 

13   this case that the exchanges created three products and services for 

14   “favored”  HFT  firms—proprietary  data  feeds,  co‐location  services, 

15   and complex order types—to provide these firms with more data at a 

16   faster rate than the investing public and thereby to attract HFT firms 

17   to trade on their exchanges.   

18                 a. Proprietary Data Feeds 

19          Under Regulation NMS, each exchange must transmit certain 

20   information concerning trades on that exchange to a central network 

21   where the information is consolidated and then distributed.  17 C.F.R. 

22   § 242.603.    This  consolidated  data  feed  provides  basic  real‐time 

23   trading information, such as the national best bid and offer for a given 
     9                                                               No. 15‐3057‐cv

 1   stock.    At  issue  in  this  case  is  the  exchanges’  provision  to  firms  of 

 2   additional,  costly  proprietary data  feeds  that  include more detailed 

 3   information  regarding  trading  activity.    At  the  most  detailed  and 

 4   expensive level, a proprietary data feed may provide data on every 

 5   bid  and  order  for  a  given  stock  on  an  exchange.    Furthermore, 

 6   although  the  exchanges  are  prohibited  from  releasing  data  on  the 

 7   proprietary feeds earlier than the data on the consolidated feed, see 

 8   Regulation  NMS,  at  37,567,  the  proprietary  data  generally  reach 

 9   market participants faster because, unlike the consolidated data, they 

10   do not need to be aggregated.  See Regulation NMS, 70 Fed. Reg. at 

11   37,567. 

12          The  SEC  has  “authoriz[ed]  the  independent  distribution  of 

13   market data outside of what is required by the [NMS] Plans,” so long 

14   as such distribution is “fair and reasonable” and “not unreasonably 

15   discriminatory.”    Id.  at  37,566‐67.    Applying  this  standard,  the  SEC 

16   has approved various exchanges’ proposals to offer proprietary feeds.  

17   See,  e.g.,  Self‐Regulatory  Organizations;  New  York  Stock  Exchange 

18   LLC; Order Approving Proposed Rule Change to Establish Fees for 

19   NYSE Trades, 74 Fed. Reg. 13,293 (Mar. 26, 2009).  At the same time, 

20   it  has  instituted  enforcement  proceedings  against  exchanges  for 

21   providing proprietary data feeds that are not in compliance with SEC 

22   rules.    See,  e.g.,  N.Y.  Stock  Exch.  LLC,  Exchange  Act  Release  No.  34‐
     10                                                          No. 15‐3057‐cv

 1   67857, 104 SEC Docket 2455, 2012 WL 4044880 (Sept. 14, 2012) (settled 

 2   action). 

 3          According to plaintiffs, because these proprietary feeds are cost 

 4   prohibitive  for  ordinary  investors  like  plaintiffs,  HFT  firms  receive 

 5   more information at a faster rate and so are able trade on information 

 6   earlier, which allows them to successfully “front‐run” other market 

 7   participants.  Plaintiffs allege that, as a result, ordinary investors are 

 8   greatly disadvantaged.   

 9                 b. Co‐Location Services 

10          Some exchanges also rent space to investors to allow them to 

11   place  their  computer  servers  in  close  physical  proximity  to  the 

12   exchanges’  systems.    This  proximity  helps  to  reduce  the  “latency” 

13   period—the  amount  of  time  that  elapses  between  when  a  signal  is 

14   sent to trade a stock and a trading venue’s receipt of that signal.  As 

15   with  proprietary  feeds,  the  SEC  also  regulates  co‐location  services.  

16   Under the Exchange Act, the terms of co‐location services must not be 

17   unfairly discriminatory and the fees must be equitably allocated and 

18   reasonable.  See 15 U.S.C. § 78f(b)(4), (5).  The SEC has approved the 

19   terms  of  particular  co‐location  services  as  consistent  with  the 

20   Exchange Act, see, e.g., Self‐Regulatory Organizations; the Nasdaq Stock 

21   Mkt. LLC; Order Approving a Proposed Rule Change to Codify Prices for 

22   Co‐Location Servs., Exchange Act Release No. 34‐62397, 98 SEC Docket 

23   2621, 2010 WL 2589819 (June 28, 2010), while also taking enforcement 
     11                                                          No. 15‐3057‐cv

 1   actions against exchanges for providing such services in violation of 

 2   the Exchange Act, see, e.g., N.Y. Stock Exch. LLC, Exchange Act Release 

 3   No. 34‐72065, 108 SEC Docket 3659, 2014 WL 1712113 (May 1, 2014). 

 4         Plaintiffs  allege  that  co‐location  services  are  especially 

 5   attractive to HFT firms, whose trading involves frequent buying and 

 6   selling  in  short  periods  of  time,  and  that  such  services  are  cost‐

 7   prohibitive for most ordinary investors.  According to plaintiffs, when 

 8   co‐location  services  are  used  in  combination  with  proprietary  data 

 9   feeds or complex order types (or both), co‐location services amount 

10   to a manipulative device because they allow HFT firms to access and 

11   trade on information before it becomes publicly available.     

12                c. Complex Order Types 
13         The third product at issue in this case is complex order types: 

14   pre‐programmed,  electronic  commands  that  traders  use  to  instruct 

15   the exchanges on how to handle their bids and offers under certain 

16   conditions.  These  commands  govern  the  manner  in  which  the 

17   exchanges  process  orders  in  their  trading  systems,  route  orders  to 

18   other  exchanges,  and  execute  trades.    Concept  Release  on  Equity 

19   Market Structure, 75 Fed. Reg. 3,594, 3,598 (Jan. 21, 2010).  

20         As  with  co‐location  services  and  proprietary  data  feeds,  the 

21   SEC  regulates  complex  order  types,  but  it  also  has  instituted 

22   enforcement proceedings against the exchanges for providing certain 

23   complex orders.  The SEC, for example, brought an action against an 
     12                                                          No. 15‐3057‐cv

 1   exchange for providing order types that functioned differently from 

 2   the  descriptions  that  the  exchange  filed  with  the  SEC  and  for 

 3   selectively  disclosing  an  order  type’s  functionality  only  to  certain 

 4   HFT firms.  EDGA Exch., Inc., Exchange Act Release No. 34‐74032, 110 

 5   SEC Docket 3510, 2015 WL 137640 (Jan. 12, 2015) (settled action). 

 6           Plaintiffs  allege  that  the  defendant  exchanges  developed 

 7   several fraudulent and deceptive complex order types to benefit HFT 

 8   firms at the expense of the plaintiffs.  For instance, according to the 

 9   plaintiffs,  the  exchanges  have  created  “hide  and  light”  orders  that 

10   allow traders to place orders that remain hidden from the ordinary 

11   bid‐and‐offer listings on an individual exchange until a stock reaches 

12   a particular price, at which point the hidden orders emerge and jump 

13   the queue ahead of other investors’ orders.  Plaintiffs also argue, and 

14   the  exchanges  dispute,  that  certain  exchanges  have  not  adequately 

15   disclosed  the  full  functionality  of  these  order  types  to  all  market 

16   participants.    According  to  plaintiffs,  this  selective  disclosure  has 

17   caused  harm  to  ordinary  investors  including,  among  other  things, 

18   increased  opportunity  costs  from  unexecuted  fill  orders,  adverse 

19   selection  and  price  movement  bias  on  executed  fill  orders,  and 

20   increased execution costs. 

21          IV.    Procedural History 

22          On April 18, 2014, the City of Providence filed a putative class 

23   action against the exchanges under §§ 6(b) and 10(b) of the Exchange 
     13                                                           No. 15‐3057‐cv

 1   Act and SEC Rule 10b‐5.3  The district court consolidated the action 

 2   with  several  related  cases  and  appointed  several  institutional 

 3   investors as lead plaintiffs.  On January 12, 2015, the Judicial Panel on 

 4   Multidistrict Litigation combined this consolidated action with other 

 5   similar cases.  

 6          The exchanges then moved to dismiss the plaintiffs’ complaint, 

 7   arguing  that  (1) the  district  court  lacked  jurisdiction;  (2) the 

 8   exchanges  were  absolutely  immune  from  suit;  and  (3) the  plaintiffs 

 9   had failed to state a claim under the Exchange Act.  On August 26, 

10   2015,  the  district  court  determined  that  it  had  subject  matter 

11   jurisdiction over this case.  It held that the exchanges were absolutely 

12   immune from plaintiffs’ allegations concerning the proprietary data 

13   feeds  and  complex  order  types,  but  not  co‐location  services.    The 

14   district court further concluded that, even if the exchanges were not 

15   absolutely  immune,  the  plaintiffs  had  failed  to  state  a  claim  for  a 

16   violation of § 10(b) and Rule 10b‐5 based on a manipulative scheme.  

17   The  district  court  therefore  granted  the  exchanges’  motion  and 

18   dismissed the complaint.  Plaintiffs timely filed this appeal.  




            The district court dismissed plaintiffs’ claims under § 6(b) of 
            3


     the Exchange Act on the basis that § 6(b) does not provide for a private 
     cause  of  action.    Because  plaintiffs  do  not  challenge  this 
     determination, we do not address it on appeal. 
     14                                                         No. 15‐3057‐cv

 1                                DISCUSSION 

 2         As  we will  explain, we  conclude  that we  have  subject matter 

 3   jurisdiction over this action and that the defendants are not immune 

 4   from  suit.    We  further  conclude  that  the  district  court  erred  in 

 5   dismissing plaintiffs’ complaint for failure to state a claim. 

 6         I.      Subject Matter Jurisdiction 

 7         When a district court has determined that it has subject matter 

 8   jurisdiction over an action, as is the case here, we review the district 

 9   court’s factual findings for clear error and its legal conclusions de novo.  

10   Oscar Gruss & Son, Inc. v. Hollander, 337 F.3d 186, 193 (2d Cir. 2003).  A 

11   plaintiff  must  affirmatively  demonstrate  jurisdiction,  and  “that 

12   showing  is  not  made  by  drawing  from  the  pleadings  inferences 

13   favorable to the party asserting it.”  Morrison v. Natʹl Austl. Bank Ltd., 

14   547 F.3d 167, 170 (2d Cir. 2009) (internal quotation marks and citation 

15   omitted).  

16         The defendants argue that, because the subject matter at issue 

17   is  within  the  SEC’s  regulatory  purview,  the  district  court  lacked 

18   jurisdiction.  A district court lacks subject matter jurisdiction to hear 

19   claims “where Congress creates a comprehensive regulatory scheme 

20   from which it is fairly discernible that Congress intended that agency 

21   expertise would be brought to bear prior to any court review.”  Lanier 

22   v. Bats Exch., Inc., 838 F.3d 139, 146 (2d Cir. 2016).  This involves a two‐

23   step  analysis.    First,  we  must  determine  whether  it  is  “fairly 
     15                                                           No. 15‐3057‐cv

 1   discernible from the text, structure, and purpose of the securities laws 

 2   that  Congress  intended  the  SEC’s  scheme  of  administrative  and 

 3   judicial review to preclude district court jurisdiction.”  Tilton v. SEC, 

 4   824 F.3d 276, 281 (2d Cir. 2016) (internal quotation marks and citation 

 5   omitted).    Second,  if  we  conclude  that  the  SEC’s  scheme  precludes 

 6   district court jurisdiction, we must then decide if the appellants’ claim 

 7   is “of the type Congress intended to be reviewed within the statutory 

 8   structure.”  Id. (citation and alteration omitted).  

 9          Plainly, Congress created a detailed scheme of administrative 

10   and  judicial  review  for  challenges  to  certain  actions  of  SROs.    For 

11   example, a party who objects to an SRO’s disciplinary action or rule 

12   must raise its objection under the exclusive review scheme Congress 

13   devised for such challenges and not in an action in district court.  See 

14   15 U.S.C. §§ 78s(d)(2), 78y; see also Tilton, 824 F.3d at 281‐82; Feins v. 

15   Am. Stock Exch., Inc., 81 F.3d 1215, 1220 (2d Cir. 1996). 

16          We do not think, however, that Congress intended for the SEC 

17   to adjudicate claims such as the ones at issue here—a private cause of 

18   action for fraud under § 10(b) and Rule 10b‐5.  Cf. Lanier, 838 F.3d at 

19   148 (“[T]he Exchange Act demonstrates no intention to establish an 

20   administrative  process  for  the  SEC  to  adjudicate  private  contract 

21   disputes.”).    The  defendants  do  not  point  to  any  language  in  the 

22   Exchange Act that evidences such an intention.  Our interpretation of 

23   the  Exchange  Act  in  this  case  would  not  interfere  with  the 
     16                                                         No. 15‐3057‐cv

 1   administrative  process  because  “meritorious  private  actions  to 

 2   enforce federal antifraud securities laws are an essential supplement 

 3   to . . . civil enforcement actions” brought or adjudicated by the SEC.  

 4   See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007). 

 5          The  defendant  exchanges  respond  that,  notwithstanding 

 6   plaintiffs’ characterization of their claims as for securities fraud under 

 7   § 10(b) and Rule 10b‐5, plaintiffs are actually challenging the SEC’s 

 8   determination  that  proprietary  data  feeds,  co‐location  services,  and 

 9   complex  order  types  are  consistent  with  the  Exchange  Act  and 

10   Regulation  NMS.    According  to  the  defendant  exchanges,  such  a 

11   challenge  must  be  resolved  by  the  SEC  in  the  first  instance  with 

12   review in a federal court of appeals. The defendant exchanges point 

13   to  a  specific  review  procedure,  NMS  Rule  608(d),  17  C.F.R.  § 

14   242.608(d), as depriving the district court of jurisdiction to hear the 

15   plaintiffs’ claims.   

16          This argument is unpersuasive for several reasons.  As an initial 

17   matter,  NMS  Rule  608(d)  allows  the  SEC  to  “entertain  appeals  in 

18   connection  with  the  implementation  or  operation  of  any  effective 

19   national  market  system  plan.”    17  C.F.R.  §  242.608(d).    Plaintiffs 

20   challenge particular actions taken by the defendants individually and 

21   not as part of a “national market system plan” that enables joint action 

22   by multiple exchanges.  See id. 
     17                                                          No. 15‐3057‐cv

 1          More  fundamentally,  the  exchanges  mischaracterize  the 

 2   plaintiffs’  allegations.    The  plaintiffs  do  not  challenge  the  SEC’s 

 3   authority or decision to generally approve these products or services 

 4   as inconsistent with the Exchange Act or Regulation NMS.  See, e.g., 

 5   Regulation  NMS,  70  Fed.  Reg.  at  37,567  (authorizing  “the 

 6   independent distribution of market data outside of what is required 

 7   by  the  [NMS]  Plans,”  so  long  as  such  distribution  is  “fair  and 

 8   reasonable”  and  “not  unreasonably  discriminatory”  (internal 

 9   quotation  marks  omitted)).    The  plaintiffs  instead  claim  that,  with 

10   respect  to  specific  proprietary  data  feeds,  co‐location  services,  and 

11   complex  order  types,  the  exchanges  engaged  in  fraudulent, 

12   manipulative  conduct.    In  particular,  the  plaintiffs  allege  that  the 

13   exchanges  created  products and  services  to  give  HFT  firms  trading 

14   advantages, the exchanges sold these products and services at prices 

15   that  were  cost‐prohibitive  to  ordinary  investors,  and  the  exchanges 

16   failed to disclose the full capabilities of these products and services to 

17   the investing public.   

18          Thus, according to plaintiffs, the exchanges purposefully gave 

19   HFT firms the ability to trade on more detailed information at a faster 

20   rate than the investing public, including the plaintiffs.  The plaintiffs 

21   were kept “[i]n ignorance of the true facts and the illegal practices of 

22   [d]efendants,”  and  the  plaintiffs  would  not  have  traded  to  their 

23   disadvantage if they had “known of the truth concerning Defendants’ 
     18                                                          No. 15‐3057‐cv

 1   illegal practices.”  App’x at 358.  We agree with the district court that 

 2   such claims are not a challenge to the SEC’s general authority or an 

 3   attack on the structure of the national securities market.  Instead, they 

 4   are  properly  characterized  as  allegations  of  securities  fraud  against 

 5   the exchanges that belong to that ordinary set of “suits in equity and 

 6   actions at law brought to enforce any liability or duty created by [the 

 7   Exchange Act] or the rules and regulations thereunder” over which 

 8   the district courts have jurisdiction.  15 U.S.C. § 78aa(a). 

 9          II.    Absolute Immunity 

10          Because  we  agree  with  the  district  court  that  it  had  subject 

11   matter  jurisdiction  over  this  action,  we  now  consider  whether  the 

12   defendant exchanges are immune from plaintiffs’ claims.  The district 

13   court held that the exchanges were immune from suit with respect to 

14   their conduct pertaining to proprietary data feeds and complex order 

15   types, but not co‐location services.  We review de novo a district court’s 

16   determination  concerning  whether  absolute  immunity  applies.    See 

17   State Emps. Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 82 (2d Cir. 

18   2007).  

19          Absolute  immunity  affords  government  officials,  and  those 

20   delegated governmental power such as the defendant exchanges, the 

21   ability  to  exercise  their  official  powers  “without  fear  that  their 

22   discretionary decisions may engender endless litigation.”  In re NYSE 

23   Specialists Sec. Litig., 503 F.3d 89, 97 (2d Cir. 2007).  An SRO and its 
     19                                                               No. 15‐3057‐cv

 1   officers  are  entitled  to absolute immunity when  they  are,  in  effect, 

 2   “acting under the aegis” of their regulatory duties.  DL Capital Grp. v. 

 3   Nasdaq  Stock  Mkt.,  Inc.,  409  F.3d  93,  97  (2d  Cir.  2005)  (internal 

 4   quotation  marks  omitted).    In  such  cases,  absolute  immunity  from 

 5   liability  “defeats  a  suit  at  the  outset”  and  a  plaintiff  is  barred  from 

 6   litigating an action for a purported injury.  Imbler v. Pachtman, 424 U.S. 

 7   409, 419 n.13 (1976).  Given the significance of this protection, we have 

 8   noted that absolute immunity is of a “rare and exceptional character,” 

 9   Barrett  v.  United  States,  798  F.2d  565,  571  (2d  Cir.  1986)  (internal 

10   quotation  marks  omitted),  and  we  examine  whether  immunity 

11   applies  “on  a  case‐by‐case  basis,”  NYSE  Specialists,  503  F.3d  at  96.  

12   “[T]he party asserting immunity bears the burden of demonstrating 

13   its entitlement to it.”  Id. 

14          We  have  previously  concluded  that  an  SRO  is  entitled  to 

15   immunity when it “stands in the shoes of the SEC” and “engages in 

16   conduct consistent with the quasi‐governmental powers delegated to 

17   it  pursuant  to  the  Exchange  Act  and  the  regulations  and  rules 

18   promulgated thereunder.”  DʹAlessio v. N.Y. Stock Exch., Inc., 258 F.3d 

19   93, 105‐06 (2d Cir. 2001); see also Standard Inv. Chartered, Inc. v. Natʹl 

20   Assʹn of Sec. Dealers, Inc., 637 F.3d 112, 115 (2d Cir. 2011) (“There is no 

21   question that an SRO and its officers are entitled to absolute immunity 

22   from private damages suits in connection with the discharge of their 

23   regulatory  responsibilities.”);  NYSE  Specialists,  503  F.3d  at  96  (“[S]o 
     20                                                            No. 15‐3057‐cv

 1   long  as  the  ‘alleged  misconduct  falls  within  the  scope  of  the  quasi‐

 2   governmental  powers  delegated  to  the  [SRO],’  absolute  immunity 

 3   attaches.” (quoting D’Alessio, 258 F.3d at 106)).   

 4          We have not explicitly defined the SROs’ “quasi‐governmental 

 5   powers”  for  which  they  are  afforded  immunity  and,  instead,  have 

 6   examined the applicability of the immunity doctrine “on a case‐by‐

 7   case basis.”  See NYSE Specialists, 503 F.3d at 96.  We have determined 

 8   that SROs are entitled to absolutely immunity in at least six contexts: 

 9   (1) disciplinary  proceedings  against  exchange  members;  (2)  the 

10   enforcement  of  security‐related  rules  and  regulations  and  general 

11   regulatory oversight over exchange members; (3) the interpretation of 

12   the securities laws and regulations as applied to the exchange or its 

13   members; (4) the referral of exchange members to the SEC and other 

14   government  agencies  for  civil  enforcement  or  criminal  prosecution 

15   under the securities laws; (5) the public announcement of an SRO’s 

16   cancellation  of  trades;  and  (6)  an  amendment  of  an  SRO’s  bylaws 

17   where  the  amendments  are  “inextricabl[y]”  intertwined  with  the 

18   SRO’s role as a regulator.  See Standard Inv. Chartered, 637 F.3d at 116.  

19   This list is not an exclusive one, but it is illustrative of circumstances 

20   in which the SRO is exercising its “quasi‐governmental powers” that 

21   require immunity if the SRO is to be free of harassing litigation.  In all 

22   of these situations, the SRO is fulfilling its regulatory role and is not 
     21                                                         No. 15‐3057‐cv

 1   acting as a regulated entity.  Absolute immunity is available to an SRO 

 2   therefore only when it carries out regulatory functions.   

 3             Here,  the  plaintiffs’  claims  do  not  involve  any  exchange 

 4   conduct that we could properly characterize as regulatory.  We agree 

 5   with the exchanges and the district court that disseminating market 

 6   data  is  a  critical  function  for  which  exchanges  have  various 

 7   responsibilities under Regulation NMS and, more generally, that the 

 8   exchanges  have  numerous  obligations  to  ensure  fair  and  orderly 

 9   securities  markets.    But  the  provision  of  co‐location  services  and 

10   proprietary  data  feeds  does  not  relate  to  the  exchanges’  regulatory 

11   function  and  does  not  implicate  the  SROs’  need  for  immunity.  

12   Similarly,  as  the  exchanges  concede,  complex  order  types  are 

13   “preprogrammed commands traders use to tell the Exchanges how to 

14   handle  their  bids  and  offers”—not  regulatory  commands  by  the 

15   exchanges compelling traders to behave in certain ways.  Appellees’ 

16   Br. at 13 (emphasis added).  

17             The exchanges contend that dismissing their claim of absolute 

18   immunity is inconsistent with two of our previous cases in which we 

19   concluded  that  immunity  attached  to  certain  SRO  functions  that 

20   involved trading on the markets and operation of the markets, rather 

21   than direct regulation of the SROs’ members:4 DL Capital Group, 409 


         In its amicus brief, the SEC contends that immunity should apply only 
           4

     when an SRO is acting as a regulator of its members.  Because we conclude 
     22                                                               No. 15‐3057‐cv

 1   F.3d 93, and In re NYSE Specialists Securities Litigation, 503 F.3d at 97.  

 2   We disagree.  In DL Capital Group, an investor filed suit against the 

 3   Nasdaq  Stock  Market  based  on  the  timing  of  Nasdaq’s  public 

 4   announcement  that  it  was  going  to  cancel  certain  trades  of  a  listed 

 5   company.  409 F.3d at 96, 98.  We concluded that Nasdaq was immune 

 6   from  suit  because  “[w]ithout  the  capacity  to  make  announcements, 

 7   [SROs]  would  be  stripped  of  a  critical  and  necessary  part  of  their 

 8   regulatory powers . . . namely, the power to inform the public of those 

 9   actions  it  has  undertaken  in  the  interest  of  maintaining  a  fair  and 

10   orderly market or protecting investors and the public interest.”  Id. at 

11   98 (internal quotation marks and citations omitted) (first alteration in 

12   original).    Plainly,  in  D&L  Capital  Group,  Nasdaq  was  acting  in  its 

13   capacity as a quasi‐governmental regulator, irrespective of whether it 

14   was operating as a regulator of its members.  It therefore was entitled 

15   to immunity. 

16          Similarly, in In re NYSE Specialists Securities Litigation, investors 

17   filed  class  actions  alleging  that  the  NYSE  had  failed  to  adequately 

18   monitor and police several of its member floor‐trading firms.  503 F.3d 

19   at 96‐97.  The NYSE had charged those firms with managing specific 

20   stocks  and  had  promulgated  internal  rules  governing  the  firms’ 



     that  plaintiffs  have  adequately  pled  that  the  activity  engaged  in  by  the 
     exchanges here was not regulatory under any sense, we need not directly 
     address this contention. 
     23                                                               No. 15‐3057‐cv

 1   conduct.    Id.  at  92.    The  plaintiffs  alleged  inter  alia  that  the  “NYSE 

 2   deliberately  failed  to  halt,  expose  or  discipline  the  illegal  trading 

 3   practices  of  member  firms  to  the  extent  necessary  to  deter,  stop  or 

 4   prevent  them.”    Id.  at  99  (internal  quotation  marks  and  alterations 

 5   omitted).    The  plaintiffs  further  alleged  that  the  NYSE  knowingly 

 6   permitted  or  actively  encouraged  the  firms  to  submit  doctored 

 7   regulatory  reports  and  alerted  the  firms  to  impending  internal 

 8   investigations  so  that  those  firms  could  conceal  evidence  of 

 9   wrongdoing.  Id. at 100.  We concluded that, just as an SRO is entitled 

10   to  absolute  immunity  for  initiating  disciplinary  action  against  a 

11   member firm, it is also immune from suit if it decides not to take such 

12   disciplinary actions.  Id. at 96.  We further determined that the NYSE 

13   was  immune  from  the  plaintiffs’  claims  concerning  the  regulatory 

14   reports  and  internal  investigations  because  these  allegations 

15   concerned  the  exchange’s  functions  in  its  “supervisory”  and 

16   oversight role.  Id. at 100. 

17          Here, the plaintiffs’ claims do not involve such conduct—they 

18   do  not  allege  that  the  exchanges  inadequately  responded  to, 

19   monitored, or policed their members’ actions.  Instead, the plaintiffs 

20   challenge  exchange  actions  that  are  wholly  divorced  from  the 

21   exchanges’  role  as  regulators.    Plaintiffs  allege  that  the  exchanges 

22   violated  §  10(b)  and  Rule  10b‐5  when  they  intentionally  created, 
     24                                                             No. 15‐3057‐cv

 1   promoted,  and  sold  specific  services  that  catered  to  HFT  firms  and 

 2   disadvantaged investors who could not afford those services.   

 3          When  an  exchange  engages  in  conduct  to  operate  its  own 

 4   market that is distinct from its oversight role, it is acting as a regulated 

 5   entity—not a regulator.  Although the latter warrants immunity, the 

 6   former  does  not.    Accordingly,  we  conclude  that  the  exchanges,  in 

 7   providing  these  challenged  products  and  services,  did  not 

 8   “effectively  stand  in  the  shoes  of  the  SEC”  and  therefore  are  not 

 9   entitled to the same protections of immunity that would otherwise be 

10   afforded to the SEC.  DL Capital Grp., 409 F.3d at 95 (internal quotation 

11   marks and alteration omitted). 

12          III.      Failure to State a Claim 

13          Finally, we disagree with the  district court’s dismissal of this 

14   action under Rule 12(b)(6) for failure to state a claim.  We review such 

15   a determination de novo, accepting as true all factual allegations in the 

16   complaint and drawing all reasonable inferences in favor of the non‐

17   moving party.  Gorman v. Consol. Edison Corp., 488 F.3d 586, 591‐92 (2d 

18   Cir. 2007).   

19          Plaintiffs allege in this case that the exchanges violated § 10(b) 

20   and Rule 10b‐5.  Section 10(b) makes it unlawful “[t]o use or employ, 

21   in  connection  with  the  purchase  or  sale  of  any  security[,]  .  .  .  any 

22   manipulative or deceptive device or contrivance in contravention of . 

23   . . [the SEC’s] rules and regulations.”  15 U.S.C. § 78j(b).  Rule 10b‐5, 
     25                                                             No. 15‐3057‐cv

 1   which was promulgated by the SEC, makes it unlawful for any person 

 2   directly or indirectly in connection with the purchase or sale of any 

 3   security  to  “employ  any  device,  scheme,  or  artifice  to  defraud,” 

 4   “make  any  untrue  statement  of  a  material  fact  or  to  omit  to  state  a 

 5   material fact necessary in order to make the statements made . . . not 

 6   misleading,”  or  “engage  in  any  act,  practice,  or  course  of  business 

 7   which  operates  or  would  operate  as  a  fraud  or  deceit  upon  any 

 8   person.”  17 C.F.R. § 240.10b‐5(a)‐(c).    

 9          Although  the  Exchange  Act  does  not  expressly  provide  for  a 

10   private cause of action for § 10(b) violations, ever since our decision 

11   in  Fischman  v.  Raytheon  Manufacturing  Company,  we  have  held  that 

12   § 10(b) provides such an implied right.  188 F.2d 783, 787 & n.4 (2d 

13   Cir. 1951); see also Stoneridge Inv. Partners, LLC v. Sci.‐Atlanta, 552 U.S. 

14   148, 157, 164‐65 (2008).); GE Inv’rs v. Gen. Elec. Co., 447 F. App’x 229, 

15   231 (2d Cir. 2011).   In an action under § 10(b), a private plaintiff must 

16   set  forth,  “to  the  extent  possible,  what  manipulative  acts  were 

17   performed,  which  defendants  performed  them,  when  the 

18   manipulative acts were performed, and what effect the scheme had 

19   on the market for the securities at issue.” ATSI Commc’ns, Inc. v. Shaar 

20   Fund, Ltd., 493 F.3d 87, 102 (2d Cir. 2007) (internal quotation marks 

21   and  citation  omitted).    Here,  the  district  court  determined  that  the 

22   plaintiffs failed to sufficiently allege that the exchanges (1) engaged 

23   in acts that manipulated market activity and (2) committed “primary” 
     26                                                              No. 15‐3057‐cv

 1   violations of § 10(b) for which they could be held liable.  We address 

 2   each of these determinations in turn. 

 3                   a. Manipulative Acts 

 4          Plaintiffs first argue that they have sufficiently alleged that the 

 5   exchanges  engaged in  manipulative  conduct  because  the  complaint 

 6   specifies  what  manipulative  acts  were  performed,  when  they  took 

 7   place,  which  defendants  performed  them,  and  their  effect  on  the 

 8   market.    We  agree.    The  complaint  sufficiently  alleges  conduct  that 

 9   “can  be  fairly  viewed  as  ‘manipulative  or  deceptive’  within  the 

10   meaning of the [Exchange Act].”  Santa Fe Indus. v. Green, 430 U.S. 462, 

11   474 (1977).  

12          Although manipulative conduct under § 10(b) and Rule 10b‐5 

13   is  “virtually  a  term  of  art  when  used  in  connection  with  securities 

14   markets,”  it  “refers  generally  to  practices  .  .  .  that  are  intended  to 

15   mislead investors by artificially affecting market activity.”  Id. at 476 

16   (citation omitted).  The gravamen of such a claim is the “deception of 

17   investors  into  believing  that  prices  at  which  they  purchase and  sell 

18   securities  are  determined  by  the  natural  interplay  of  supply  and 

19   demand, not rigged by manipulators.”  Gurary v. Winehouse, 190 F.3d 

20   37, 45 (2d Cir. 1999).  

21          Here,  plaintiffs  allege  that  the  defendant  exchanges  created 

22   products and services for HFT firms that illicitly “rigged the market” 

23   in the firms’ favor in exchange for hundreds of millions of dollars in 
     27                                                          No. 15‐3057‐cv

 1   fees.    App’x  at  225.  According  to  plaintiffs,  these  products  and 

 2   services provided HFT firms with the ability to access market data at 

 3   a  faster  rate,  obtain  non‐public  information,  and  take  priority  over 

 4   ordinary investors’ trades.  Plaintiffs further allege that the exchanges 

 5   failed  to  disclose  the  full  impact  that  such  products  and  services 

 6   would  have  on  market  activity  and  knowingly  created  a  false 

 7   appearance  of  market  liquidity  that,  unbeknownst  to  plaintiffs, 

 8   resulted in their bids and orders not being filled at the best available 

 9   prices.   

10          For example, as we have already noted, plaintiffs allege that the 

11   exchanges,  without  adequate  disclosure,  used  a  certain  type  of 

12   complex order that allowed HFT firms to place orders that remained 

13   hidden  on  an  individual  exchange  until  a  stock  reached  a  certain 

14   price, at which point the previously hidden orders jumped the queue 

15   ahead of the traditional orders of ordinary investors waiting to trade. 

16   According to plaintiffs, the use of these orders resulted in a system 

17   where plaintiffs “purchased and/or sold shares at artificially distorted 

18   and  manipulated  prices,”  including  by  paying  higher  prices  for 

19   stocks.  App’x at 358.  Plaintiffs further allege that, unbeknownst to 

20   them,  the  proprietary  data  feeds  and  co‐location  services  provided 

21   HFT firms with virtually exclusive access to detailed trading data in 

22   time  to  “front‐run”  other  market  participants  by  anticipating  large 

23   pending transactions, buying and driving up the prices for the stocks 
     28                                                             No. 15‐3057‐cv

 1   before those orders were placed, and forcing investors to pay more 

 2   for those stocks than they otherwise would have.   

 3          We  think  that  such  allegations  sufficiently  plead  that  the 

 4   exchanges misled investors by providing products and services that 

 5   artificially affected market activity, see Santa Fe Indus., 430 U.S. at 476, 

 6   and that permitting such a case to proceed would be consistent with 

 7   the “fundamental purpose of the [Exchange] Act . . . of [ensuring] full 

 8   disclosure,” id. at 477 (internal quotation marks and citation omitted), 

 9   and  the  Exchange  Act’s  “core  concern  for  the  welfare  of  long‐term 

10   investors who depend on equity investments to meet their financial 

11   goals,”  Regulation  NMS,  70  Fed.  Reg.  at  37,500;  see  also  SEC  v. 

12   Zandford, 535 U.S. 813, 819 (2002) (noting § 10(b) was enacted as part 

13   of  an  effort  “to  [e]nsure  honest  securities  markets  and  thereby 

14   promote investor confidence” (internal quotation marks and citation 

15   omitted)). 

16          The  exchanges  assert  that  the  foregoing  allegations  are 

17   insufficient  because  the  plaintiffs  do  not  allege  that  the  exchanges 

18   themselves  engaged  in  any  manipulative  “trading  activity.”  

19   Appellees’  Br.  at  43‐46.    The  exchanges  do  not  cite,  and  we  are  not 

20   aware  of,  any  authority  explicitly  stating  that  such  a  claim  must 

21   concern a defendant’s trading activity.  Instead, § 10(b) and Rule 10b‐

22   5 prohibit “all fraudulent schemes in connection with the purchase or 

23   sale of securities,” A. T. Brod & Co. v. Perlow, 375 F.2d 393, 397 (2d Cir. 
     29                                                             No. 15‐3057‐cv

 1   1967),  including  schemes  that  consist  of  manipulative  or  deceptive 

 2   “market  activity,”  see,  e.g.,  Santa  Fe  Indus.,  430  U.S.  at  476  (noting 

 3   manipulative  conduct  “refers  generally  to  practices  .  .  .  [that] 

 4   artificially affect[] market activity” (emphasis added)); Wilson v. Merrill 

 5   Lynch  &  Co.,  671  F.3d  120,  130  (2d  Cir.  2011)  (referring  to  “market 

 6   activity”); ATSI Commc’n, 493 F.3d at 100 (“[C]ase law in this circuit 

 7   and elsewhere  has  required  a showing  that an  alleged  manipulator 

 8   engaged  in  market  activity  aimed  at  deceiving  investors  as  to  how 

 9   other market participants have valued a security.” (emphasis added)).  

10   Here,  for  the  reasons  described  above,  plaintiffs  have  sufficiently 

11   alleged  that  the  exchanges  engaged  in  conduct  that  manipulated 

12   market activity, including by deceiving investors into “believing that 

13   prices at which they purchase[d] and s[old] securities are determined 

14   by  the  natural  interplay  of  supply  and  demand,  not  rigged  by 

15   manipulators.”  Gurary, 190 F.3d at 45; see also Santa Fe Indus., 430 U.S. 

16   at 476. 

17          The  exchanges  also  argue,  and  the  district  court  found,  that 

18   their  alleged  conduct  was  not  manipulative  or  deceptive  because  it 

19   was disclosed to the public and approved by the SEC.  In response, 

20   plaintiffs  concede  that  the  exchanges  may  have  told  ordinary 

21   investors about the existence of proprietary data feeds and co‐location 

22   services,  but  assert  that  the  exchanges did  not  publicly  disclose  the 

23   full range or cumulative effect that such services would have on the 
     30                                                            No. 15‐3057‐cv

 1   market,  the  trading  public,  or  the  prices  of  securities.    Plaintiffs 

 2   further  contend  that  the  exchanges  did  not  disclose,  or  selectively 

 3   disclosed, complex order types.   

 4          It  is  true  that  “the  market  is  not  misled  when  a  transaction’s 

 5   terms are fully disclosed.”  Wilson, 671 F.3d at 130 (internal quotation 

 6   marks, citation, and alteration omitted). But here there is a contested 

 7   question of fact as to the extent and accuracy of the disclosure.  We 

 8   must,  at  this  stage,  accept  as  true  the  factual  allegations  in  the 

 9   complaint  and  draw  all  reasonable  inferences  in  favor  of  plaintiffs, 

10   including  that  the  exchanges  failed  to  disclose  or  omitted  material 

11   facts to the investing public concerning these products and services.  

12   See Litwin v. Blackstone Grp., L.P., 634 F.3d 706, 711 n.5 (2d Cir. 2011). 

13          We also note that although the SEC has approved proprietary 

14   data  feeds,  co‐location  services,  and  complex  order  types  under 

15   certain  circumstances,  it  has  challenged  them  under  other 

16   circumstances.  It is not clear based on the pleadings whether or to 

17   what  extent  the  SEC  has  sanctioned  the  defendants’  conduct 

18   regarding the particular products and services in the instant case.  We 

19   therefore are not persuaded that the action should be dismissed on 

20   this basis.5 


            As the SEC notes in its amicus brief, however, when a plaintiff 
            5


     challenges  actions  of  an  SRO  that  are  in  accordance  with  rules 
     approved  by  the  SEC,  the  challenge  may  be  precluded  because  it 
     31                                                               No. 15‐3057‐cv

 1             Accordingly,  we  conclude  that  the  plaintiffs  have  sufficiently 

 2   pled  that  the  exchanges  misled  investors  by  artificially  affecting 

 3   market  activity  and  that  the  district  court  erred  in  dismissing  this 

 4   action on that basis.  See Santa Fe Indus., 430 U.S. at 476. 

 5                    b. Primary Violator 

 6             The  district  court  also  determined  that  the  plaintiffs  failed  to 

 7   allege that the exchanges committed “primary” violations of § 10(b) 

 8   and  Rule  10b‐5.    The  district  court  reasoned  that,  although  the 

 9   exchanges may have enabled, and thus aided and abetted, HFT firms 

10   in manipulating the market, the law does not permit the exchanges to 

11   be  held  liable  for  simply  aiding  and  abetting  the  firms’  allegedly 

12   manipulative  conduct.    Plaintiffs  challenge  this  determination  on 

13   appeal.   

14             The  exchanges  are  correct  that  a  plaintiff  may  not  assert  a 

15   private cause of action for aiding and abetting under § 10(b).  Cent. 

16   Bank  of  Denver,  N.A.  v.  First  Interstate  Bank  of  Denver,  N.A.,  511  U.S. 

17   164, 191 (1994); see also Fezzani v. Bear, Stearns & Co., 716 F.3d 18, 24 

18   (2d  Cir.  2013)  (“[T]here  is  no  aiding  and  abetting  liability  in  private 


     would conflict with “Congress’s intent that the SEC, with its expertise 
     in the operation of the securities markets, make the rules regulating 
     those markets.”  See Lanier, 838 F.3d at 155.  Because we cannot make 
     this determination based on the pleadings and the parties have not 
     briefed  this  issue  before  the  district  court  or  this  Court,  we  do  not 
     address that question here. 
            
     32                                                             No. 15‐3057‐cv

 1   actions under Section 10(b).” (emphasis in original)).  Nevertheless, 

 2   “[i]n any complex securities fraud . . . there are likely to be multiple 

 3   violators,”  Cent.  Bank  of  Denver,  511  U.S.  at  191,  and  even  an  entity 

 4   that plays a secondary role in a securities fraud case may be held liable 

 5   as  a  primary  violator,  Stoneridge,  552  U.S.  at  158,  166.    A  primary 

 6   violator  is  an  entity  that  has  “committed  a  manipulative  act  and 

 7   thereby [has] participated in a fraudulent scheme.”  Fezzani, 716 F.3d 

 8   at 26 (internal quotation marks, citation, and alterations omitted). 

 9          The exchanges argue that we should adopt the district court’s 

10   reasoning  that  the  plaintiffs,  at  most,  have  pled  that  the  exchanges 

11   aided and abetted the HFT firms by giving them the means to commit 

12   market manipulation.    It  is  true  that  if the  HFT  firms  had  not  used 

13   these  products  and  services,  the  plaintiffs  could  not  have  suffered 

14   their alleged harm.  But the plaintiffs do not assert that the exchanges 

15   simply facilitated manipulative conduct by the HFT firms.  Instead, 

16   the  plaintiffs  contend  that  the  exchanges  were  co‐participants  with 

17   HFT firms in the manipulative scheme and profited by that scheme.  

18   The exchanges sold products and services during the class period that 

19   favored HFT firms and, in return, the exchanges received hundreds 

20   of millions of dollars in payments for those products and services and 

21   in  fees  generated  by  the  HFT  firms’  substantially  increased  trading 

22   volume on their exchanges.   
     33                                                             No. 15‐3057‐cv

 1          In  doing  so,  according  to  plaintiffs,  the  exchanges  “falsely 

 2   reassured  ordinary  investors  that  their  ‘fair  and  orderly’  trading 

 3   platforms provided ‘transparent trading’ where all investors received 

 4   market  data  in  ‘real  time,’”  when  instead  they  had  misrepresented 

 5   and  omitted  critical  information  about  products  and  services  they 

 6   were providing and had purposefully created a “two‐tiered market” 

 7   in  which  plaintiffs  were  “at  an  informational  disadvantage.”  

 8   Appellants’  Reply  Br.  at  23  (citing  App’x  at  259,  261,  285).    More 

 9   specifically,  and  as  we  have  already  described,  the  plaintiffs  allege 

10   that the exchanges’ co‐location and proprietary feeds provided “HFT 

11   firms with an enhanced glimpse into what the market is doing before 

12   others who do not have similar access,” App’x at 285, and that certain 

13   exchanges failed to “include important information about how their 

14   order types worked in their regulatory filings, or fail[ed] to make the 

15   filings altogether,” which “deprived the investing public of adequate 

16   notice  of  order  types,”  App’x  at  293.    According  to  plaintiffs,  these 

17   actions  “caused measureable harm  to  investors  including, inter  alia, 

18   increased  opportunity  costs  from  unexecuted  fill  orders,  adverse 

19   selection  and  price  movement  bias  on  executed  fill  orders,  and 

20   increased execution costs,” App’x at 294, and caused “Plaintiffs and 

21   other Class members [to] purchase[] and/or s[ell] shares at artificially 

22   distorted and manipulated prices,” App’x at 358, including by paying 

23   higher prices for stocks.   
     34                                                             No. 15‐3057‐cv

 1             The  plaintiffs  therefore  have  sufficiently  pled  that  the 

 2   exchanges created a fraudulent scheme that benefited HFT firms and 

 3   the exchanges, sold the products and services at rates that only the 

 4   HFT firms could afford, and failed to fully disclose to the investing 

 5   public how those products and services could be used on their trading 

 6   platforms.  They allege that, in doing so, the exchanges used the HFT 

 7   firms  to  generate  hundreds  of  millions  of  dollars  in  fees  and 

 8   established  a  system  that,  unbeknownst  to  the  plaintiffs,  catered  to 

 9   the HFT firms at the expense of individual and institutional traders.  

10   We think that such allegations sufficiently plead that the exchanges 

11   committed manipulative acts and participated in a fraudulent scheme 

12   in violation of the Exchange Act and Rule 10b‐5.  See Fezzani, 716 F.3d 

13   at 26. 

14                   c. Other Grounds for Dismissal 

15             The district court did not reach the exchanges’ other arguments 

16   for  dismissal,  such  as  that  plaintiffs  had  failed  to  adequately  allege 

17   statutory standing, loss causation, and scienter. On appeal, the parties 

18   cursorily address these issues, but without the benefit of the district 

19   court’s consideration, we decline to address them.  On remand, they 

20   should be determined by the district court in the first instance.  
    35                                                     No. 15‐3057‐cv

1                             CONCLUSION 

2         For  the  foregoing  reasons,  we  VACATE  the  district  court’s 

3   entry  of  judgment  for  the  defendants‐appellees  and  REMAND  for 

4   proceedings consistent with this opinion.  
 1    LOHIER, Circuit Judge, concurring: 


 2          I agree with our resolution of the issues involved in this case and concur 

 3    fully in the majority opinion.  I write separately to remind the reader that after 

 4    oral argument our panel requested and received a helpful amicus curiae brief 

 5    from the Securities and Exchange Commission (SEC) addressing the questions of 

 6    subject matter jurisdiction and immunity that the majority opinion so ably 

 7    resolves.  To the litany of reasons in support of the result in this case, therefore, I 

 8    would add one more:  deference to the SEC’s reasonable and persuasive position 

 9    on the specific questions before us.  In my view, that position is especially 

10    persuasive because the SEC has significant, specialized expertise in exchange 

11    matters and information relating to the defendant exchanges, delegates its 

12    regulatory authority to the exchanges, retains extensive oversight over the 

13    exchanges’ exercise of that authority, and understands the boundaries of that 

14    authority.  Having independently arrived at the disposition (if not every 

15    approach) urged by the SEC, the majority opinion understandably opted to say 

16    nothing about deferring to the agency’s position.  But it would have been 

17    perfectly appropriate to defer here, at least with respect to the narrow issues we 

18    resolve, based on “the thoroughness evident in” the SEC’s consideration of these 


                                                 1 
       
1    issues, “the validity of its reasoning,” and the “consistency” of its position “with 

2    earlier and later pronouncements.“  Skidmore v. Swift & Co., 323 U.S. 134, 140 

3    (1944). 




                                               2